DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Applicant’s response filed December 24, 2021 is hereby acknowledged.  Claims 28-40 remain pending and are addressed below.

Election/Restrictions
4.	Claims 29-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 14, 2021.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “stop member”, recited in claim 38, does not have proper antecedent basis in the specification.  It is noted that this issue is repeated from the Office action mailed September 24, 2021, since Applicant did not obviate the issue in the response filed December 24, 2021.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 33, on line 9, the recitation, “wherein upon activation” is unclear.  What exactly is activated, and what encompasses such “activation”?
	Further, regarding claim 33, on lines 12-13, the recitation, “to enable the fire suppressing agent to exit the container and slide along the top portion…” is indefinite, in light of the disclosure.  As recited on lines 4-5 of the claim, the “top portion” is essentially above the “sloped not “slide along the top portion”.  At best, some of the fire suppressing agent might slide along the sloped portion.  Also, as claimed, the fire suppressing agent will “exit the container”, then the “slide along toward” and “dropping” results would occur.  Again, as shown in at least Fig. 3B, it is not possible for the fire suppressing agent to “exit the container” and then “slide along the top portion”, as recited.
	Regarding claim 38, the recitation, “includes providing a stop member including a head on the bottom of the guide…” is indefinite, particularly in light of the disclosure.  It is noted that page 6 of the “Remarks” portion of the response filed December 24, 2021, identifies an apparent explanation of this recited feature in paragraphs [0077] and [0074] of the specification.  However, in light of at least those particular paragraphs, the claim recitations are not consistent with the disclosure.  Claim 38 depends from claim 36, which essentially introduces that the “bottom lid” is secured “on a center guide to guide the bottom lid from the closed position to the open position”.  When turning to the specification paragraphs cited by Applicant, and to the corresponding drawing figures (Figs. 3A and 3B), it is abundantly clear that the “center guide” introduced in claim 36 is “center guide 3-26”.  From this disclosure, it is also abundantly clear not include “a head on the bottom” thereof.  In fact, the only “head” actually mentioned in this portion of the specification (see, at least, paragraph [0074]), is “head 3-55-H”, which is clearly described and shown to be at the bottom of “pin 3-55”, which is a separate and distinct element from the “center guide”.  Thus, since no such “pin element” has been included in claim 38, or any claim from which claim 38 depends, the inclusion of the “head” element in claim 38 renders the claim indefinite.  It should also be noted, since the recitation regarding the “head on the bottom of the guide” added to claim 38 renders the claim indefinite, then such cannot be considered to recite sufficient structure to perform the claimed function of the “stop member” so as to avoid interpreting the “stop member” under 35 U.S.C. 112(f).  Thus, the “stop member” recited in claim 38 is still being treated in accordance with 35 U.S.C. 112(f).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 33-35, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims essentially include the same method limitations of the aforementioned claims of the instant application, including the steps of “providing a closed .  
As to the “wherein” clause recited in claim 34, patented claim 1 includes the “cylindrical sidewall”.  
As to the “wherein” clause recited in claim 35, patented claim 1 recites that the bottom lid is “cone shaped”, and patented claim 2 includes a “radial opening”.  
As to the “wherein” clause recited in claim 37, patented claim 1 includes “releasing a compressed spring”.  
As to the “wherein” clauses of claims 39 and 40, as discussed above, the patented claims implicitly include the recited “sloped portion”; and based on the expressly recited “cone shaped” attribute of the “bottom lid” in the patented claims, the implicit sloped portion of the patented claims would necessarily define an angle with respect to a horizontal plane.  However, the patented claims are silent as to such an angle being “about 45 degrees” or “about 20 degrees”.  One having ordinary skill, when considering the limitations recited in the patented claims, would readily recognize that the angle of the implicit sloped portion of the cone shaped bottom lid In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

10.	Claims 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530 in view of Wang et al., CN 102512777 A (English translation previously provided to Applicant with the Office action mailed September 24, 2021).
	As discussed above, patented claims 1-3 essentially include the same method limitations of (at least) claim 33 of the instant application.  However, the patented claims do not specify limitations which necessarily meet the “wherein” clauses of claims 36 and 38 of the instant application.


And, regarding claim 38, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide a stop member arrangement on the bottom of the guide which configures the bottom lid of the patented claims in the open position, as also taught by Wang, thereby catching the bottom lid in the open position, particularly since patented claim 3 specifies “catching the cone shaped bottom lid”, implying that some kind of stop member feature would be necessary to stop the bottom lid of the patented claims at a desired position, once the container is opened.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 33-40 are rejected, as well as the claims are understood, under 35 U.S.C. 103 as being unpatentable over Wang et al., CN 102512777 A (English translation previously provided 
As to claim 33, Wang shows a device (Figure) which is used in a method of distributing a fire suppressing agent, with the method comprising: providing a closed container, the container including a sidewall (47) and a bottom lid (48), the bottom lid including a top portion (upper portion of 48) and a sloped portion (at least the region of 48, located radially inward of sidewall 47, as shown in the Figure) angularly extending from the top portion; mounting the closed container filled with fire suppressing agent over an area for fire protection of the area (as implied by the many exemplary uses discussed in at least the section under “Technical Field” on pages 6-8); and providing an actuator (inclusive of elements 25, 37, 40), wherein upon activation, the container is configured from a closed position to an open position such that when in the closed position, the bottom lid sealingly engages the sidewall and when in the open position, the lid is spaced apart from the sidewall to form an opening to enable the fire suppressing agent to exit the container and slide along the top portion (in at least as much as the fire suppressing agent would slide along the top portion of the claimed device) toward and dropping (at least a portion of the fire suppressing agent would necessarily be in contact with at least a portion of the sloped portion of the bottom lid, resulting in at least a portion of the agent sliding along that portion and then ultimately dropping under the effect of gravity, after the lid is spaced apart from the container sidewall to form the opening) onto the fire protection area (see page 3, lines 1-20).  However, while Wang discusses several exemplary uses for the fire suppressor device, an exemplary use of the device for protecting a stovetop is not expressly disclosed.
	It should first be noted that the device of Wang is an automatically-actuated fire suppressing device which is specifically designed to release a dry powder fire suppressing agent 
	As to claim 34, the sidewall (at 47) of the closed container of Wang is shown to be cylindrical.
	As to claim 35, the bottom lid (48) of the closed container of Wang is shown to be cone-shaped, such that when the container is in the open position, the fire suppressing agent will exit radially.
	As to claim 36, Wang shows the bottom lid (48) of the container secured to a center guide (23) to guide the bottom lid from the closed position to the open position (see Figure, and the last three lines on page 4).

	As to claim 38, Wang shows the container including a stop member (lower, outer ends of 23, as shown in the Figure) on the bottom of the guide (23) to configure the bottom lid in the open position (see the last three lines on page 4, through the first line on page 5).
	As to claims 39 and 40, Wang shows the sloped portion of the container bottom lid to have an angle with respect to a horizontal plane.  However, the angle of the sloped portion with respect to a horizontal plane as shown in the exemplary device Figure of Wang is not shown to be “about 45 degrees” or “about 20 degrees” (although the term “about” may allow one to interpret the angle measurements in a more broad manner than exactly 45 or 20 degrees).
	It should first be noted, Wang expressly discloses that the exemplary device can be designed for releasing the dry powder at a particular outward angle from the device in the open position (see the last line on page 3, through the first line on page 4), and one having ordinary skill, when viewing the device of Wang, would readily recognize that the angle of the sloped portion of the bottom lid would, at least in part, dictate the outward, angular direction of fire suppressing agent flow from the device in the open position.  Also, with the method of use of Wang, as modified by Stevens and applied to claim 33 above, one having ordinary skill would readily recognize that a particular, optimal design angle for the sloped portion will depend at least partly on a mounting height of the device above and relative to a stovetop, as well as the dimensions of the stovetop, thus making the angle of the sloped portion of the container bottom lid a result effective variable, which is dependent upon other known factors when designing the device for optimal use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the sloped portion of the In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

Response to Arguments
13.	Applicant’s arguments, see page 7 of the “Remarks” section of the response filed December 24, 2021, have been fully considered but they are not persuasive.
	Applicant first asserts that, upon activation of the prior art device shown by Wang, the device will “vortically spray” the fire suppressing agent, and thus Applicant argues that no sliding or dropping of the fire suppressing agent will occur.  This Office does not agree.  While this Office does recognize that Wang discloses such a “vortical” spray result of the fire suppressing agent, such does not preclude the fact that at least some of the fire suppressing agent of Wang will slide along at least a portion of the bottom lid, as well as ultimately drop downward, with such results necessarily occurring due to the natural force of gravity.  In other words, for at least the portion of the fire suppression agent held within the container of Wang which is in contact with the surfaces of the bottom lid, when the device is activated, those portions of fire suppressing agent must slide along at least a portion of those bottom lid surfaces as the agent exits the container, because the force of gravity is always acting on the agent, regardless of whether or not any lateral forces on the agent exist.  Also, regarding the “dropping” 
	Applicant then asserts that the combination of the prior art to Wang with the prior art of Stevens is improper, because Applicant argues that the relied-upon teaching of Stevens would render the Wang device/method “unusable or otherwise ineffective for extinguishing a stovetop fire condition”, due to the “vortical spray” effect of Wang.  This Office does not agree.  First, this assertion by Applicant is merely Applicant’s opinion, which is not based in fact, and thus the argument is not relevant.  Regardless, it should be noted that existing stovetops located in a wide variety of known, usable settings can exhibit a wide variety of dimensions and configurations, and it is this Office’s belief that applying the device/method of Wang to at least one of such existing stovetop settings would result in a reasonable expectation of fire suppression success.
   
Allowable Subject Matter
14.	Claim 28 is allowed.

Conclusion
15.	Applicant’s amendment necessitated the new grounds of rejection presented in paragraphs 7, 9 and 10 of this Office action.  It is specifically noted that the deletion of the limitation regarding the activation of the “actuator” being “in response to detecting heat generated from the stovetop” necessitated the newly-applied double patenting rejections set forth above in paragraphs 9 and 10.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752